12-3310
    Ikpe v. Holder
                                                                                   BIA
                                                                              Straus, IJ
                                                                          A076 111 365
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 13th day of November, two thousand fourteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             DENNY CHIN,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    UBONG NYONG IKPE,
             Petitioner,

                     v.                                    12-3310
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Ronald D. Richey, Rockville, MD.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; William C. Peachey,
                                  Assistant Director; Matthew A.
                                  Spurlock, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ubong Nyong Ikpe, a native and citizen of

Nigeria, seeks review of a July 10, 2012 order of the BIA,

affirming the September 20, 2010 decision of an Immigration

Judge (“IJ”), which denied asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”).     In

re Ubong Nyong Ikpe, No. A076 111 365 (B.I.A. July 10,

2012), aff’g No. A076 111 365 (Immig. Ct. Hartford, CT,

Sept. 20, 2010).   We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

    Under the circumstances of this case, we review the

decisions of both the IJ and the BIA.   Yun-Zui Guan v.

Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).    The applicable

standards of review are well established.     See 8 U.S.C.

§ 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009); Xiu Xia Lin v. Mukasey, 534 F.3d

162, 165-66 (2d Cir. 2008) (per curiam).

    For applications such as Ikpe’s, which are governed by

the REAL ID Act, the agency may base a credibility finding

on an applicant’s demeanor, the plausibility of his account,

and inconsistencies in his statements, without regard to

whether they go “to the heart of the applicant’s claim.”     8

                              2
U.S.C. § 1158(b)(1)(B)(iii); Matter of J-Y-C-, 24 I. & N.

Dec. 260, 265 (B.I.A. 2007).   “We defer therefore to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”     Xiu Xia

Lin, 534 F.3d at 167.

    The adverse credibility determination was properly

based on the inconsistency between Ikpe’s application and

testimony about whether his mother was threatened before her

attempted murder in December 2008.   See 8 U.S.C.

§ 1158(b)(1)(B)(iii).   Ikpe’s application provided that his

mother began receiving threatening phone calls branding her

a traitor for leaving the Alliance for Democracy Party in

2004 and that Ikpe personally received some of these calls

in the United States.   Ikpe’s application also stated that

his mother received calls threatening the lives of her and

her children if she persisted in advancing the cause of

women and children in Nigeria, prior to her attempted

murder, and that Ikpe personally received one such call in

the United States on December 12, 2008.   However, Ikpe

testified that neither he nor his mother had received any

threats before her attempted murder on December 14, 2008.

Although Ikpe challenges the materiality of this

inconsistency, the agency properly determined that it went

to the heart of his claim because the threatening phone

                               3
calls were the only link between Ikpe and his mother’s

political activities and murder in Nigeria.     The adverse

credibility determination was therefore properly based on

this discrepancy.   Xian Tuan Ye v. DHS, 446 F.3d 289, 295

(2d Cir. 2006); Xu Duan Dong v. Ashcroft, 406 F.3d 110,

111-12 (2d Cir. 2005).

    Having reasonably called Ikpe’s credibility into

question, the agency did not err in finding his credibility

further undermined by an absence of corroborating evidence.

See 8 U.S.C. § 1158(b)(1)(B)(ii).     We have recognized that

an applicant’s failure to corroborate his testimony may bear

on credibility, either because the absence of particular

corroborating evidence is viewed as suspicious, or because

the absence of corroboration makes an applicant unable to

rehabilitate testimony that has already been called into

question.   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir. 2007) (per curiam).     Here, the agency reasonably

determined that Ikpe’s failure to provide any evidence

corroborating the threats he received prevented him from

rehabilitating his credibility.     The agency also reasonably

observed that Ikpe did not provide any statements from his

siblings in Nigeria, whom he testified were in hiding after

receiving similar threats.

    Based on the foregoing, we find that the credibility

determination is supported by substantial evidence because

                                4
it cannot be said “that no reasonable fact-finder could make

such an adverse credibility ruling.”   Xiu Xia Lin, 534 F.3d

at 167.   The agency therefore did not err in denying asylum,

withholding of removal, and CAT relief on credibility

grounds because all claims shared the same factual

predicate.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

523 (2d Cir. 2005).   Accordingly, we decline to consider the

agency’s pretermission of asylum and alternative denial of

asylum and withholding of removal on nexus grounds.     INS v.

Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule

courts and agencies are not required to make findings on

issues the decision of which is unnecessary to the results

they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5